COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Humphreys
Argued by teleconference


BARBARA JANE SMITH
                                           MEMORANDUM OPINION * BY
v.    Record No. 0491-01-2               JUDGE ROBERT J. HUMPHREYS
                                                JULY 23, 2002
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF BUCKINGHAM COUNTY
                W. Park Lemmond, Jr., Judge Designate

            C. David Whaley (Anthony G. Spencer;
            Morchower, Luxton & Whaley, on briefs), for
            appellant.

            Richard B. Smith, Senior Assistant Attorney
            General (Jerry W. Kilgore, Attorney General,
            on brief), for appellee.


      Barbara J. Smith appeals her convictions for three counts of

assault and one count of brandishing a firearm, after a bench

trial in which she was tried jointly with her husband, Charles

Smith. 1   Smith contends the trial court erred in finding the

evidence sufficient as a matter of law to support the convictions,

and in excluding evidence establishing bias on the part of one of

the complaining witnesses.    Smith also argues that two of her



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication. Further, because this memorandum
opinion has no precedential value, we recite only those facts
necessary to our holding.
      1
       See Charles Smith v. Commonwealth, Record #0492-01-2, this
day decided.
assault convictions and the brandishing conviction violated her

constitutional right against double jeopardy.    For the reasons

that follow, we affirm in part and reverse and remand in part.

                      I.   Evidence of Bias

     On appeal, Mrs. Smith first argues that the trial court erred

in "exclud[ing] . . . evidence indicating bias of the complaining

witness, [Cameron Gilliam]."   We agree.

     During Gilliam's testimony, counsel for Smith asked, "Isn't

it true you hired a lawyer to pursue a civil suit against Mrs.

Smith?"   The trial court sustained the Commonwealth's objection,

finding it was "not relevant."

     As an initial matter, the Commonwealth contends Smith "never

asked to proffer Gilliam's answer to the question" asked

concerning the potential civil suit during trial.    However, the

record demonstrates that Smith asked to make the proffer

immediately after the trial court's ruling on the Commonwealth's

objection in this regard and ultimately made it just after the

final ruling, as instructed by the court. 2   We find Smith's



     2
       After the trial, as he had been instructed to do by the
trial court, Smith's attorney made his proffer concerning his
cross-examination of Gilliam, stating:
           I wanted to proffer that to show his bias,
           his motive to recoup monetary settlement
           with regard to the lost animals, and his
           motivation behind his testimony and
           subsequent prosecution.

           I would further proffer that I have personal
           knowledge that he was contacted by an
                          - 2 -
proffer that Gilliam contacted an attorney regarding a civil suit

to be sufficient. 3    Thus, we address the merits of Smith's

argument.

     It is a fundamental proposition that great latitude is

allowed on cross-examination, and the general rule is that

anything tending to show bias on the part of the witness may be

drawn out. 4    Indeed, "[t]he right of an accused to cross-examine

prosecution witnesses to show bias or motivation, when not

abused, is absolute." 5    Thus, questions which attempt to show

that a witness is biased and his testimony unreliable because it

is induced by considerations of self-interest are always

relevant. 6    Accordingly, under the facts of this case, we hold




              attorney or that he contacted an attorney,
              rather, with regard to civil actions as that
              person attorney Herbert Maxey from
              Buckingham County contacted me specifically
              in regard to settlement of matters related
              to personal injuries and loss of the dogs.

     3
       Whittaker v. Commonwealth, 217 Va. 966, 969, 234 S.E.2d
79, 81 (1977) ("[I]n the interest of orderly litigation and
appellate review, we hold that a unilateral avowal of counsel,
if unchallenged, . . . of the testimony expected constitutes a
proper proffer . . . .").
     4
       Corvin v. Commonwealth, 13 Va. App. 296, 300, 411 S.E.2d
235, 238 (1991).
     5
       Hewitt v. Commonwealth, 226 Va. 621, 623, 311 S.E.2d 112,
114 (1984).
     6
       Banks v. Commonwealth, 16 Va. App. 959, 962, 434 S.E.2d
681, 683 (1993).
                             - 3 -
the trial court erred in refusing to allow Mrs. Smith's counsel

to question Gilliam regarding the potential civil suit.

     Next, we must determine whether the trial court's error in

restricting Mrs. Smith's right to cross-examination was harmless

beyond a reasonable doubt. 7     The correct inquiry in determining

harmless error in cases such as this, "'"is whether, assuming

that the damaging potential of the cross-examination were fully

realized, [we] might nonetheless say that the error was harmless

beyond a reasonable doubt."'" 8       Therefore, our harmless error

analysis is similar to harmless error review in cases of

improperly admitted evidence, where the error is held harmless

if the record contains "overwhelming" evidence of guilt. 9       In

this case, Gilliam's testimony is the "improper" evidence we

evaluate, to determine its effect, if any, on the verdict.

     Our analysis of the effect of Gilliam's testimony is guided

by specific factors.      In determining whether the trial court's

error in limiting appellant's right to cross-examine Gilliam was

harmless, we evaluate:

               "'the importance of [Gilliam's] testimony in
               the prosecution's case, whether [Gilliam's]
               testimony was cumulative, the presence or


     7
       Scott v. Commonwealth, 25 Va. App. 36, 42-43, 486 S.E.2d
120, 123 (1997).
     8
       Id. (quoting Maynard v. Commonwealth, 11 Va. App. 437,
448, 399 S.E.2d 635, 641 (1990) (quoting Delaware v. Van
Arsdall, 475 U.S. 673, 684 (1986))).
     9
         Id.
                              - 4 -
                absence of evidence corroborating or
                contradicting [Gilliam's] testimony on
                material points, the extent of
                cross-examination [of Gilliam] otherwise
                permitted and, of course, the overall
                strength of the prosecution's case.'" 10

        We find the error was harmless with regard to the

brandishing incident and related assaults by threat of bodily

harm.        Indeed, Terry Collins, the other complaining witness,

fully corroborated Gilliam's testimony as to the incident.

        However, the only testimony concerning Smith's alleged

physical assault of Gilliam (slapping), was provided by Gilliam

himself.       There was no corroboration, and we find that the

evidence was not otherwise "overwhelming" on that charge.

Accordingly, we find the error, as it pertained only to that

conviction, was not harmless beyond a reasonable doubt, and we

reverse the conviction and remand for a new trial if the

Commonwealth be so advised.

                      II.   Sufficiency of the Evidence

        Smith next contends the evidence was insufficient as a matter

of law to sustain the remaining convictions for assault and

brandishing of a firearm, as it did not exclude every reasonable

hypothesis except that of guilt.       We disagree.

                When a defendant challenges the sufficiency
                of the evidence on appeal, the reviewing
                court must give the judgment of the trial

        10
       Id. (quoting Williams v. Commonwealth, 4 Va. App. 53,
78-79, 354 S.E.2d 79, 93 (1987) (quoting Van Arsdall, 475 U.S.
at 684)).
                               - 5 -
          court sitting without a jury the same weight
          as a jury verdict. The appellate court has
          the duty to examine the evidence that tends
          to support the conviction and to uphold the
          conviction unless it is plainly wrong or
          without evidence to support it. 11

     Here, the trial court found the testimony of Gilliam and

Collins to be credible.   Indeed, the testimony of the law

enforcement officers who arrived on the scene shortly after these

events occurred, corroborated both Gilliam's and Collins'

depictions of the Smiths' demeanor.   "The credibility of the

witnesses and the weight accorded the evidence are matters solely

for the fact finder who has the opportunity to see and hear that

evidence as it is presented."12

     Furthermore, contrary to Smith's argument, the reasonable

hypotheses of innocence standard applies only in cases where the

evidence is "wholly circumstantial." 13   This is not the case here.

In fact, most of the evidence in the case against Smith was

direct, not circumstantial.   Accordingly, we do not find the

convictions here were plainly wrong or without competent evidence

in support thereof.




     11
       McCain v. Commonwealth, 261 Va. 483, 492-93, 545 S.E.2d
541, 547 (2001).
     12
       Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455
S.E.2d 730, 732 (1995).
     13
       Inge v. Commonwealth, 217 Va. 360, 366, 228 S.E.2d 563,
567-68 (1976).
                          - 6 -
                               III.    Double Jeopardy

        Smith finally argues that the "testimony of a threat to, slap

of and brandishing at Gilliam established one continuous assault

only.        Likewise, the testimony of a threat to and brandishing at

Collins established only one assault."         Smith contends that two of

her convictions for assault must therefore be reversed, as they

violate the Double Jeopardy Clause's protection against multiple

punishments for the same offense. 14        As we have reversed the

physical assault conviction involving the alleged slapping of

Gilliam, we consider only the brandishing and the related assault

convictions.

        "We have held that a single criminal act can be a violation

of more than one statute." 15

                In the single-trial setting,   "the role of
                the constitutional guarantee   is limited to
                assuring that the court does   not exceed its
                legislative authorization by   imposing
                multiple punishments for the   same offense."
                Brown v. Ohio, 432 U.S. 161,   165 (1977).


        14
       The Commonwealth contends Smith failed to raise the
specific argument concerning multiple punishments at trial.
However, we find that Smith's argument at trial sufficiently
explained her contention in this regard. See Redman v.
Commonwealth, 25 Va. App. 215, 220, 487 S.E.2d 269, 272 (1997)
("The laudatory purpose behind Rule 5A:18 . . . is to require
that objections be promptly brought to the attention of the
trial court with sufficient specificity that the alleged error
can be dealt with and timely addressed and corrected when
necessary.").
        15
       Cartwright v. Commonwealth, 223 Va. 368, 371, 288 S.E.2d
491, 493 (1982).


                               - 7 -
          *     *     *     *     *     *     *

          The question resolves itself, therefore,
          into one of legislative intent where the
          issue is whether "the Legislative Branch"
          has provided that two offenses may be
          punished cumulatively. In divining this
          intent, the test to be applied is "whether
          each [offense] requires proof of a fact
          which the other does not." Blockburger v.
          United States, 284 U.S. 299, 304 (1932).
          And, in applying this test, the two offenses
          are to be examined in the abstract, rather
          than with reference to the facts of the
          particular case under review. 16

     "Assault" is defined at common law as:

          [A]n attempt or offer, with force and
          violence, to do some bodily hurt to another,
          whether from wantonness or malice, by means
          calculated to produce the end if carried
          into execution; as by striking at him with a
          stick or other weapon, or without a weapon,
          though he be not struck, or even by raising
          up the arm or a cane in a menacing manner,
          by throwing a bottle of glass with an intent
          to strike, by levelling a gun at another
          within a distance from which, supposing it
          to be loaded, the contents might injure, or
          any similar act accompanied with
          circumstances denoting an intention coupled
          with a present ability, of using actual
          violence against the person of another. 17

Conversely, "[t]o gain a conviction under Code § 18.2-282, the

Commonwealth must prove two elements: '(1) pointing or




     16
       Blythe v. Commonwealth, 222 Va. 722, 725-26, 284 S.E.2d
796, 797-98 (1981).
     17
       Bennett v. Commonwealth, 35 Va. App. 442, 449, 546 S.E.2d
209, 212 (2001).
                          - 8 -
brandishing a firearm, and (2) doing so in such a manner as to

reasonably induce fear in the mind of a victim.'" 18

     Thus, each offense here contains one element that the other

does not.   Assault requires a specific intent on the part of the

actor to inflict, or threaten to inflict, some corporal hurt

upon another that is reasonably calculated to inspire fear or

apprehension in the victim. 19     However, an assault may occur

without actual fear on the part of the victim.

     On the other hand, brandishing, in addition to requiring

the use of a firearm, requires the existence of reasonable fear

in the mind of a victim.   However, it does not require an intent

on the part of the actor to inspire fear in the mind of the

victim.

     Accordingly, we find no double jeopardy violation in Mrs.

Smith's conviction for two separate assaults consisting of a

threat of bodily harm, directed at two separate individuals, and

her conviction for the separate and distinct offense of

brandishing.




     18
       Diffendal v. Commonwealth, 8 Va. App. 417, 420, 382
S.E.2d 24, 25 (1989) (quoting Kelsoe v. Commonwealth, 226 Va.
197, 198, 308 S.E.2d 104, 104 (1983)).
     19
Jones v. Commonwealth, 184 Va. 679, 681, 36 S.E.2d 571,
572 (1946).
                           - 9 -
     We therefore affirm the remaining convictions for assault

involving the threat of bodily harm, and brandishing of a

firearm.


                                             Affirmed in part and
                                   reversed and remanded in part.




                         - 10 -